Fourth Court of Appeals
                                   San Antonio, Texas
                                       September 24, 2015

                                      No. 04-14-00897-CV

                    IN THE ESTATE OF WILLIAM THOMAS BOOTH,

                       From the Probate Court No 2, Bexar County, Texas
                                 Trial Court No. 2012-PC-2786
                           Honorable Tom Rickhoff, Judge Presiding

                                         ORDER
        Appellant’s brief was originally due August 9, 2015. This Court granted appellant a
motion for extension of time to file the brief to September 9, 2015. Appellant has not filed a
brief or a motion for extension of time.

        Because no brief has been filed, it is ORDERED appellant file an appellant’s brief and
show cause in writing within fifteen days from the date of this order why this appeal should not
be dismissed for want of prosecution. TEX. R. APP. P. 38.8(a). Response should include a
reasonable explanation for failure to timely file the brief. If appellant no longer wishes to pursue
this appeal, your response should include a motion to dismiss.

       NO FURTHER EXTENSIONS OF TIME WILL BE ALLOWED. If this Court does not
receive an appellant’s brief and an adequate response within fifteen days, the appeal will be
dismissed for want of prosecution. TEX. R. APP. P. 38.8(a)(1).


                                                     _________________________________
                                                     Jason Pulliam, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 24th day of September, 2015.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court